Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing HSBC INVESTOR FUNDS HSBC Investor Prime Money Market Fund HSBC Investor U.S. Government Money Market Fund HSBC Investor U.S. Treasury Money Market Fund (the Funds) Supplement Dated December 23, 2010 to the Prospectus Dated March 1, 2010 as supplemented to date This supplement supersedes a supplement dated November 5, 2010. Exemption from U.S. Withholding Tax for Certain Non-U.S. Persons The exemption from U.S. withholding tax on the dividends attributable to short-term capital gains or interest earned by certain non-U.S. persons from their investments in the HSBC Investor Prime Money Market Fund, HSBC Investor U.S. Government Money Market Fund, and HSBC Investor U.S. Treasury Money Market Fund was extended on December 17, 2010 for taxable years beginning before January 1, 2012. As a result, such shareholders invested in the Funds will generally not be assessed U.S. withholding tax on such dividends that qualify to be qualified interest income (QII) eligible for taxable years beginning before January 1, 2012. Please consult your tax adviser for more information. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
